Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered February 24, 2005, convicting her of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by her to law enforcement authorities.
Ordered that the judgment is affirmed.
“An effective waiver of Miranda rights [see Miranda v Arizona, 384 US 436 (1966)] may be made by an accused of subnormal intelligence so long as it is established that he or she understood the immediate meaning of the warnings” (People v Williams, 62 NY2d 285, 287 [1984]; see People v McIver, 15 AD3d 677 [2005]). On this record, we find no reason to disturb the hearing court’s findings that the defendant knowingly and intelligently waived her Miranda rights and voluntarily made statements to law enforcement officials.
Additionally, the defendant failed to demonstrate that she was denied the effective assistance of counsel due to her attorney’s failure to move to reopen the suppression hearing (see People v Rivera, 71 NY2d 705, 708-709 [1988]; People v Baldi, 54 NY2d 137 [1981]; People v Matthews, 1 AD3d 530 [2003]). Spolzino, J.P., Ritter, Lifson and Angiolillo, JJ., concur.